Case 2:20-cv-04636-DSF-JPR Document 26 Filed 12/22/20 Page 1 of 1 Page ID #:293
                                                                               JS-6

   1
   2
   3
   4
   5                       UNITED STATES DISTRICT COURT
   6        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   7
   8 MARIA ORTIZ,                                 Case No. 2:20-CV-04636 DSF (JPRx)
   9              Plaintiff,
                                                  ORDER GRANTING REMAND
  10        v.                                    FROM FEDERAL COURT TO
                                                  STATE COURT
  11 TARGET CORPORATION, and DOES
     1-50, Inclusive,
  12
                  Defendants.
  13
  14
  15        The Stipulation of Defendant TARGET CORPORATION and Plaintiff
  16 MARIA ORTIZ for Remand to the Los Angeles County Superior Court has been
  17 fully considered by the Court and IT IS HEREBY ORDERED THAT the
  18 Stipulation is GRANTED for the reasons set forth therein. This matter is hereby
  19 remanded to the Los Angeles County Superior Court pursuant to the terms of the
  20 Stipulation as Case No. 20STCV07540.
  21        IT IS SO ORDERED.
  22   DATED: December 22, 2020
  23
                                           Honorable Dale S. Fischer
  24                                       UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28

                                              1
                 ORDER GRANTING REMAND FROM FEDERAL COURT TO STATE COURT
